DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 as submitted on 05/24/2022 were examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022, 04/07/2022, 04/26/2022, 05/11/2022, and 05/17/2022 was filed before the mailing date of the final office action on 08/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Whetzel (attorney, Reg. No. 73133) on 08/11/2022.  The amendment seen below is to overcome a possible rejection under 35 USC 101.


The application has been amended as follows: 

Claim 9 (Currently Amended) A data processing (DP) accelerator, comprising:
            a memory coupled to an interface to receive from a host device an artificial intelligence (AI) model, 
a watermark-enabled kernel, and first input data, 
wherein the watermark-enabled kernel comprises executable code to extract a watermark from the AI model; and
an AI unit coupled to the interface to
execute on a hardware processor within the DP accelerator the watermark-enabled kernel based on the first input data to extract the watermark from the AI model, 
digitally sign the watermark using a signature key, and 
transmit the watermark to the host device.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, do not disclose all the limitations of independent claims 1, 9, 17, and 19 at least “…wherein the watermark-enabled kernel comprises executable code to extract a watermark from the Al model; 
the watermark-enabled kernel based on the first input data to extract the watermark from the Al model, and
digitally signing the watermark using a signature key”. 
The dependent claims are allowed due to dependency on the independent claims.
The closest prior art to the subject matter claimed in claims 1, 9, 17, and 19 was Savagaonkar (U.S. PGPPub. No. 20210034788), which disclosed an invention wherein a PCIe accelerator receives from a host device an Artificial intelligence model and a kernel,     process the said code to generate an output and transmit the output back to the host device. However, Savagaonkar does not teach at least the above limitation discussed as not taught by the prior art, much less in the combination with the other steps recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495